         Case 1:18-cv-00120-DAD-BAM Document 142 Filed 04/09/20 Page 1 of 2


 1                 PETER R. DION-KINDEM (SBN 95267)
                   THE DION-KINDEM LAW FIRM
 2                 PETER R. DION-KINDEM, P. C.
 3                 2945 Townsgate Road, Suite 200
     Westlake Village, CA 91361
 4   Telephone: (818) 883-4900
     Email:              peter@dion-kindemlaw.com
 5
     LONNIE C. BLANCHARD, III (SBN 93530)
 6   THE BLANCHARD LAW GROUP, APC
 7   5211 East Washington Boulevard, No. 2262
     Commerce, CA 90040
 8   Telephone: (213) 599-8255
     Fax:        (213) 402-3949
 9   Email:             lonnieblanchard@gmail.com
10   Attorneys for Plaintiff Juan Trevino
11
                                       UNITED STATES DISTRICT COURT
12
                                      EASTERN DISTRICT OF CALIFORNIA
13
14    Juan Trevino, Christopher Ward, Linda                     LEAD CASE NO. 1:18-cv-00120-DAD-BAM
      Quinteros, Romeo Palma, Brittany Hagman,                  Member Case No: 1:18-cv-00121-DAD-BAM
15    Alberto Gianini, and Juan C. Avalos, on behalf            Member Case No: 1:18-cv-00567-DAD-BAM
      of themselves and all others similarly situated,          Member Case No: 1:18-cv-01176-DAD-BAM
16                                                              Member Case No: 1:17-cv-01300-DAD-BAM
              Plaintiffs,                                       CLASS ACTION
17
              v.                                                Notice of Change of Address
18
      GOLDEN STATE FC LLC, a Delaware Limited
19    Liability Company; AMAZON.COM INC., a
      Delaware Corporation, AMAZON
20    FULFILLMENT SERVICES, INC. a Delaware
      Corporation, and Does 1 through 10, inclusive,
21
              Defendants.
22
23           Please take notice that, effective immediately, the address of plaintiff’s Counsel, Lonnie C.
24   Blanchard, III, will be as follows:

25
             LONNIE C. BLANCHARD, III (SBN 93530)
26           THE BLANCHARD LAW GROUP, APC
             5211 East Washington Boulevard, No. 2262
27           Commerce, CA 90040
             Telephone: (213) 599-8255
28

                                            Notice of Change of Address
                                                         1
         Case 1:18-cv-00120-DAD-BAM Document 142 Filed 04/09/20 Page 2 of 2


 1         Fax:             (213) 402-3949
           Email:           lonnieblanchard@gmail.com
 2
 3
     Dated: April 9, 2020                               THE BLANCHARD LAW GROUP, APC
 4

 5                                                       s/ Lonnie C. Blanchard III
                                                         Lonnie C. Blanchard III, Esq.
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28

                                        Notice of Change of Address
                                                     2
